Citation Nr: 9919066	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-32 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin rash of the 
hands and feet due to undiagnosed illness.

2.  Entitlement to service connection for a liver function 
abnormality due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for a 
skin rash of the hands and feet due to undiagnosed illness, 
and also denied service connection for a liver function 
abnormality due to undiagnosed illness. 


FINDINGS OF FACT

1.  The record does not show competent evidence of a current 
skin rash disability.

2.  The record does not show competent evidence of a current 
liver disability.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a skin 
rash of the hands and feet due to undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).

2.  The veteran's claim for service connection for a liver 
function abnormality due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The veteran's 
representative has argued that VA has expanded its duty to 
assist the claimant by provisions in its manual M21-1, and 
that the Board should determine whether the RO has followed 
the guidelines therein and remand the appeal for further 
development if the RO has no followed such guidelines.  This 
manual is not supposed to be a substantive rule, see Fugere 
v. Derwinski, 1 Vet. App. 103, 106 (1990).  The 
representative has not cited to a court decision that holds 
that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representative's request in this regard.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that a well grounded claim is comprised of 
three specific elements:  (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  In the absence of any one of these three 
elements, the claim is not plausible, and the Board must find 
that the claim for service connection is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

As the following discussion will show, the veteran has failed 
to submit a well grounded claim.  The Court has held that, 
when a claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In this case, the Board finds that this procedural 
consideration has been satisfied.  In particular, the Board 
notes that the September 1997 statement of the case advises 
the veteran that there is no competent evidence that 
demonstrates objective evidence of the claimed skin rash 
condition, and no evidence of a current liver disability.  
Moreover, unlike the situation in Robinette, he has not put 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make either of 
his claims well grounded. 

	I.  Skin rash claim

The veteran submits that he has a current skin rash 
disability of the hands and feet that began in service during 
the Persian Gulf War.  As evidence of his current disability, 
the veteran testified during his March 1998 RO hearing that 
he develops a rash on his hands and feet approximately once 
or twice a month that lasts for a couple of days and then 
dries up and disappears without any residual scars.  He 
stated that the only action he takes for this condition is to 
use foot powder.  He further stated that he is not, and has 
not been, under the care of a treating physician for this 
condition and that the condition has never been diagnosed.  
The most recent VA examination, from October 1995, did not 
reveal any objective findings of a skin rash condition.  
Rather, the examiner noted the veteran's account of a history 
of skin rash, but concluded in the diagnostic impression that 
no disease was identified.  Likewise, the July 1994 VA 
examination did not identify any active skin rash on the 
hands or feet.  The Board is mindful of the veteran's need to 
show evidence of a current disability, or an ascertainable 
residual of a disease or injury.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)("In the absence of proof of a 
present disability there can be no valid claim.").  A review 
of the evidence does not show a medically diagnosed current 
disability for a skin rash.  The only evidence regarding the 
veteran's claimed skin rash condition is his oral testimony 
regarding his condition.  

The Board notes that the veteran claims service connection as 
a Persian Gulf veteran for a skin rash disability due to an 
undiagnosed illness.  While the Board recognizes the 
veteran's Persian Gulf War service, the granting of service 
connection for a disability due to an undiagnosed illness 
presupposes that the veteran can provide evidence of a 
current disability to well ground his claim.  In order for 
38 C.F.R. § 3.317 to apply to the veteran's claim, he must 
exhibit "objective indications of chronic disability" 
resulting from an undiagnosed illness.  38 C.F.R. 
§ 3.317(a)(1)(1998).  § 3.317(a)(2) defines "objective 
indications of chronic disability" to include both objective 
findings from an examining physician, and also other non-
medical indicators capable of independent verification.  In 
this case, there is no medical evidence of a chronic 
disability.  None of the  medical evaluations of record 
concerning the veteran's complaints of a skin rash reveal any 
currently diagnosed skin rash.  Furthermore, the Board does 
not find any non-medical indicators  of a current skin rash 
disability that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2)(1998).  

The veteran essentially relies on his own opinion that he has 
a current skin rash disability from service during the 
Persian Gulf War.  The record does not show that the veteran 
is a medical professional or has the training and expertise 
to be qualified to provide opinions on clinical findings. 
Consequently, his statements do not constitute competent 
medical evidence of causation.  Such a claim must be based on 
a diagnosis by a qualified physician and supported by a 
physical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The record does not contain any competent 
medical evidence to support this claim.  

As the veteran has presented no evidence, other than his own 
allegations, to establish a current skin rash disability, his 
claim for service connection for a skin rash of the hands and 
feet due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. App. at 
506.



	II.  Liver function abnormality claim

The veteran claims that he has a liver function abnormality 
due to an undiagnosed illness.  As with any claim for service 
connection, the veteran must show evidence of a current 
disability, as provided by a medical diagnosis.  During his 
March 1998 RO hearing, the veteran explained that he is not 
currently having any problems with his liver, and is not 
receiving any particular treatment or medication for a liver 
condition.  Upon further questioning, the veteran testified 
that he has never been diagnosed with hepatitis, is not 
anemic, and has never noticed that his skin or eyes were ever 
jaundiced.  The only evidence that veteran testified to 
regarding a liver condition was that after giving blood in 
the past, the Red Cross informed him that he could not donate 
blood anymore because his enzyme levels were elevated.  The 
most recent VA examination, from October 1995, included a 
reference to the veteran being followed by VA Medical Center, 
Birmingham, for abnormal liver functions.  However, the 
veteran stated that his liver does not bother him, and the 
examiner found the veteran asymptomatic.  The diagnostic 
impression was "mild liver function abnormality, he is 
asymptomatic."  Furthermore, VA outpatient treatment records 
from August 1995 indicate that the veteran was found to have 
abnormal liver enzymes going back to a January 1994 blood 
donation, but show no evidence of a current disability.  The 
veteran was once again asymptomatic, with no jaundice, 
ascites, pedal edema, abdominal pain or weight loss, and no 
stigmata of liver disease.         

The Board notes that the veteran underwent a transcutaneous 
liver biopsy in October 1995 to investigate his asymptomatic 
increase in liver enzymes.  Testing revealed that he was 
hepatitis B and C negative, his ferritin level, abdominal 
ultrasound, seroplasm, serum protein electrophoresis and 
antinuclear antibody were all normal; with his only minimally 
positive test being an anti-smooth muscle antibody that was 
positive at a dilution of 1 to 40.  Once again, the patient 
denied any symptoms of abdominal pain, nausea, vomiting, 
weight loss, diarrhea, constipation or lower extremity edema.  

Without any identifiable residuals of a liver disease or 
injury, the Board finds that the veteran has not provided 
evidence of a current liver disability.  The fact that the 
veteran has been informed that he cannot donate blood due to 
increased liver enzymes is not sufficient evidence of a 
current disability.  As was discussed in the analysis of this 
Persian Gulf veteran's other claim on appeal, the mandates of 
38 C.F.R. § 3.317 require objective indications of chronic 
disability.  Where, as in this case, there is no evidence of 
a current chronic liver disability, the Board must find that 
the veteran has not met his burden of presenting a well 
grounded claim, which is a prerequisite to consideration 
under § 3.317.     

As the veteran has presented no evidence, other than his own 
allegations, to establish a current liver disability, his 
claim for service connection for a liver function abnormality 
due to undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza, 7 Vet. App. at 506.


ORDER

Entitlement to service connection for a skin rash of the 
hands and feet due to undiagnosed illness is denied.  
Entitlement to service connection for a liver function 
abnormality due to undiagnosed illness is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

